Title: To George Washington from John Hancock, 25 October 1777
From: Hancock, John
To: Washington, George



Dear Sir,
York Town Pennsylvania October 25th 1777.

I was duely honoured with your Favour of the 22d and am much obliged by the Expressions of Politeness & Friendship which it contains. A few Months Relaxation will, I hope, restore my Health and Constitution, and enable me still to contribute my feeble Efforts, in some Mode or other, to the Advancement of the Cause of Freedom in America. If I should not return to Congress, it will be the Height of my Inclination, as it will also be in my Power, to render some Service to the general Interest, in my own native Country.
As I propose setting out on Monday and shall go thro’ Bethlehem, I must request that the Escort of Horse you so politely offered to attend me, may meet me there. Should I reach Bethlehem before them, I shall wait their Arrival. In the present critical State of our Affairs, I believe I should decline setting out for a few Days; but having wrote to Mrs Hancock to meet me at some Distance from Boston, I am under a Necessity of beginning my Journey on Monday Morning. I am, dear Sir, with great Esteem and Regard, your most obed. & most hble Servt

John Hancock

